Exhibit 10.1 SUBSCRIPTION AGREEMENT FOR GOLD RIDGE RESOURCES, INC. COMMON STOCK ($.01 PER SHARE) Persons interested in purchasing common stock of Gold Ridge Resources, Inc. must complete and return this Subscription Agreement along with their check, money order or bank draft payable to: Gold Ridge Resources, Inc. ("the Issuer" and "the Company"). Subject only to acceptance hereof by the Issuer, in its discretion, the undersigned hereby subscribes for the number of common shares and at the aggregate subscription price set forth below. An accepted copy of this Agreement will be returned to the Subscriber as a receipt, and the physical stock certificate will be delivered to each Investor within thirty (30) days of the Close of this Offering. SECURITIES OFFERED - The Company is offering a total of 10,000,000 shares of its common stock (par value $.001 per share) at a price of $.01 per share. There is no minimum subscription amount. SUBSCRIPTION - In connection with this subscription the undersigned hereby subscribes to the number of common shares shown in the following table. NUMBER OF COMMON SHARES Multiply by Price of Shares x $.01 per Share Aggregate Subscription Price $ Check or money order shall be made payable to Gold Ridge Resources, Inc. In connection with this investment in the Company, I represent and warrant as follows: a)Prior to tendering payment for the shares, I received a copy of and read your prospectus dated , 201. b)I am a bona fide resident of the state of or a non-US resident. Please register the Shares, which I am purchasing in the following name(s): As (check one) Individual Tenants in Common Existing Partnership Joint Tenants Corporation Trust IRA Minor with adult custodian under the Uniform Gift to Minors Act For the person(s) who will be registered shareholder(s): Signature of Subscriber Signature of Co-Subscriber Name of Subscriber (Printed) Name of Co-Subscriber (Printed) Address Address of Co-Subscriber Address Address of Co-Subscriber ACCEPTED BY: Gold Ridge Resources, Inc., a Nevada Corporation By: Officer Date: 2
